DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0168768, “Seo”) in view of Kinohira (US 2015/0048339, “Kinohira”), in view of Tanaka et al. (US 2014/0268333, “Tanaka”).
Regarding claims 1, 5, and 9, Seo teaches a circular polarizing plate having a polarizer ([0034], Fig. 1, layer 10), a first anisotropic layer (Fig. 1, layer 30, [0034]), and a second anisotropic layer (Fig. 1 layer 50, [0034]) for use in an electroluminescent display device (e.g., Fig. 3, [0068]). Seo teaches that the first anisotropic layer is a half wavelength retardation film and the second anisotropic film is a quarter wavelength retardation film (e.g., [0027]). Seo teaches that the half wavelength film may have an in plane retardation of from 250 to 280 nm ([0053]) and an Nz value of greater than 1 ([0053]). 	Seo fails to specifically teach the claimed optical characteristics of the quarter wave film (or second anisotropic film). In the same field of endeavor of optical films for use in OLED displays ([0001] – [0003]), Kinohira teaches a quarter wave film for use in a polarizer ([0059]) that has a retardation of between 110 and 150 nm ([0059]), an Nz coefficient of less than 0 ([0062]), and wavelength dispersion characteristics reading on equations 6 and 7 ([0058]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the film of Kinohira for the quarter wave film of Seo for the benefit of improving the viewing angle characteristics of the organic LE display (e.g., [0062]). 	Seo fails to specifically teach the wavelength dispersion characteristics described in equations 2 and 3. In the same field of endeavor of optical films for use in display devices ([0001], [0002]), Tanaka teaches a wavelength dispersion characteristic such that Re(450)/Re(550)<1 and Re(650)/Re(550)>1 and 
Regarding claim 2, Seo additionally teaches that an angle between the slow axes of the anisotropic layers may be on the range of 50 to 70 degrees ([0057], for example, if the quarter waveplate is 10 degrees from the absorption axis of the polarizer, the half waveplate would have a slow axis positioned at a 65 degree angle from the quarter waveplate). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 3 and 4, modified Seo additionally teaches that the second anisotropic layer may include a layer formed from a polyarylene ether (i.e., polyphenylene ether) and a polystyrene based polymer having a syndiotactic structure (Kinohira, [0036] – [0038]. ]- [0043] – [0050]). Modified Seo additionally teaches that the ratio of the polyphenylene to the polystyrene based compound may be on the range of from 35/65 to 45/55 (Kinohira, [0051]).
Regarding claim 6, the axes of the retardation films may be, for example, 15 and 75 degrees from the transmission axis of the polarizer ([0057]). For example, the slow axis (i.e., the nx direction) of the quarter waveplate may be 15 degrees positive from the transmission axis of the polarizer ([0057]) and therefore the nx axis of the half waveplate may be 75 degrees from the transmission axis of the polarizer ([0057]). Therefore, the quarter waveplate (corresponding to the second anisotropic layer) may have its slow axis -75 degrees from the absorption axis of the polarizer (subtracting 90 degrees 
Regarding claim 7, the slow axis of the quarter waveplate may be, for example, 15 degrees from the absorption axis of the polarizer ([0057], thus reading on Θ2) and therefore the axis of the half waveplate may be 75 degrees from the absorption axis of the polarizer ([0057] thus reading on Θ1). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kinohira in view of Tanaka as applied to claim 5, above, and further in view of Kamijo et al. (US 2015/0316696, “Kamijo”).
Regarding claim 8, while Seo fails to specifically teach that the anisotropic films may be placed on the polarizing plate so that the polarizer is between the anisotropic films and the OLED display, Seo teaches generally that deviations from the arrangement of films described by Seo would have been within the skill of the ordinarily skilled artisan ([0084]). Furthermore, in the same field of endeavor of optical films for use in display devices ([0002], [0004]), Kamijo teaches to apply the retardation layers on the viewing side of a viewing-side polarizer so as to eliminate any problems with visual recognition when a viewer wears polarized sunglasses (i.e., crossed nicol polarization, [0066]). It therefore would have been obvious to the ordinarily skilled artisan to have applied the anisotropic layers on the exterior of the polarizer so that the polarizer is between the anisotropic films and the OLED display in order to eliminate any problems with visual recognition when a viewer wears polarized sunglasses (i.e., crossed nicol polarization, [0066]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qin (US 2015/0219814) teaches a general polarizer for an OLED display that is pertinent to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782